MEMORANDUM**
Sarah Ramirez appeals pro se the district court’s dismissal of her action for failure to serve the summons and complaint. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, Oyama v. Sheehan (In re Sheehan), 253 F.3d 507, 511 (9th Cir.2001), and we affirm.
The district court did not abuse its discretion by dismissing the action for failure to serve. See Fed.R.Civ.P. 4(m). The district court informed Ramirez that she was required to serve the summons and complaint on the defendant and such service was long overdue. Yet, she failed to file a *178proof of service and failed to appear at the next case management conference.
Ramirez’s contentions are without merit.
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.